Citation Nr: 0718857	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-35 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for left knee disorder.

4.  Entitlement to service connection for a right ankle 
disorder.

5.  Entitlement to service connection for a left leg disorder

6.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected left 
ankle fracture.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from October 1987 to March 
1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 2004 and February 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which denied the 
benefits sought on appeal.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To schedule the veteran for a hearing 
before the Board at the RO in Chicago, Illinois.

The veteran submitted a statement in May 2007 in which he 
indicated that he had mistakenly requested a hearing at the 
central office in Washington, D.C.,and stated that he instead 
wanted to have a hearing before the Board at a local VA 
office.  He has not yet been provided such a hearing.  The 
failure to afford the veteran a hearing would amount to a 
denial of due process.  38 C.F.R. § 20.904(a)(3) (2006).  
Therefore, the veteran should be scheduled for such a hearing 
at that RO in Chicago, Illinois.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

The RO should schedule the veteran 
for a personal hearing with a 
Veterans Law Judge of the Board at 
the local office, in accordance 
with his request.  The veteran 
should be notified in writing of 
the date, time, and location of the 
hearing.  After the hearing is 
conducted, or if the veteran 
withdraws the hearing request or 
fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board, in 
accordance with appellate 
procedures.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

